Citation Nr: 1540106	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  07-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as schizophrenia.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

By decision dated in March 2011, the Board reopened the claim of entitlement to service connection for schizophrenia and denied the matter on the merits.  The Veteran appealed the denial of service connection for schizophrenia to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted a joint motion of the parties and vacated the Board's March 2011 decision that denied entitlement to service connection for schizophrenia.

This appeal was most recently before the Board in April 2014, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran was not found to have a psychiatric disorder on his service entrance examination.

2.  Chronic schizophrenia was present in service.

3.  The evidence does not clearly and unmistakably establish that the schizophrenia existed prior to service and was not permanently worsened as a result of active service.


CONCLUSION OF LAW


The criteria for service connection for psychiatric disability, currently diagnosed as schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can only be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  


Factual Background and Analysis

The Veteran has reported the onset of psychiatric symptoms, to include auditory hallucinations, in service.  

The medical evidence establishes that the Veteran currently has schizophrenia.  The service treatment records show that the Veteran was not found to have a psychiatric disorder on his service entrance examination.

In a November 2012 remand, the Board asked that a VA examiner state an opinion as to whether the Veteran's psychiatric disorder was incurred in or otherwise caused by military service.  At that time, the Board also noted the Veteran had made statements suggesting he experienced manifestations of psychiatric disability prior to joining the Army and had lied to obtain entrance into active duty.  The examiner was asked to consider these statements made by the Veteran and state whether this evidence established a pre-existing disability.  

During a November 2013 VA examination, the Veteran was diagnosed with schizophrenia.  However, the examiner concluded the Veteran's psychiatric disorder "most likely" predated service.  In an April 2014 remand, the Board indicated the standard for rebutting the presumption of soundness-the standard requested by the Board-is whether clear and unmistakable evidence shows that the disorder existed prior to service and was not aggravated by service.  As such, the case was remanded, in part, to obtain an addendum statement from the examiner that provided the November 2013 medical opinion.  In sum, the examiner was specifically asked to review the evidence of record and state whether the evidence established the Veteran's psychiatric disorder clearly and unmistakably existed prior to service, and if so, whether the disorder clearly and unmistakably was not aggravated by service.  

In her August 2014 addendum statement, the November 2013 VA examiner stated:

"There is no clear and unmistakable evidence that that [sic] the veteran's psychiatric disorder or schizophrenia pre-existed his service.  Based on my knowledge and experience in the field mental illness, and extensive review of the veteran's history, I believe that his disorder did predate his service...However, if what is being sought is unequivocal proof of the disorder prior to service, it is not there in the available records and information."

In a subsequent April 2015 medical opinion, a new VA examiner concluded the Veteran's disability was, "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  In support of this conclusion, the examiner cursorily stated:

"Veteran very clearly has Paranoid Schizophrenia and is disabled from this condition.  The earliest records of this disease are a psychiatric hospitalization in June, 1980 at the Albany VAMC.  He was diagnosed with "intoxication and suicidality".  The veteran signed out from the hospital AMA.  In a note dated 8/11/80 this veteran was first diagnosed with "mental 
impairment." Veteran served in the Army from 1971-9/1974." 

The Board observes that the examiner wholly failed to address the issues initially identified in the Board's November 2012 remand.  Specifically, the examiner ignored the Veteran's reports of auditory hallucination onset in service. 

The evidence of record, to include the opinions stated by the November 2013 examiner, adequately establishes that chronic schizophrenia was present in service.  The presumption of soundness applies in this case because the Veteran was not found to have a psychiatric disorder on the service entrance examination.  The November 2013 VA examiner has found the evidence does not clearly and unmistakably establish that the Veteran's schizophrenia existed prior to service.  Moreover, there is no other evidence clearly and unmistakably establishing that the schizophrenia existed prior to service and was not aggravated by service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for his schizophrenia.


ORDER

Entitlement to service connection for psychiatric disability, currently diagnosed as schizophrenia, is granted.


REMAND

In light of the Board's decision granting service connection for schizophrenia, the Agency of Original Jurisdiction must rate the schizophrenia before the Board decides the TDIU issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should implement the Board's grant of service connection for schizophrenia.  

2.  The RO or the AMC should also undertake any other indicated development, to include affording the Veteran an appropriate examination in response to the claim for a TDIU if deemed necessary.

3.  If it has not been rendered moot, the RO or the AMC should readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


